Citation Nr: 0123225	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-09 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for PTSD, currently rated 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1995 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection and a 30 percent rating for PTSD.  The veteran 
appealed for higher ratings for these conditions.  The case 
was remanded by the Board in May 1998.  The RO subsequently 
increased the rating for PTSD to 70 percent and held that the 
veteran was entitled to a total compensation rating based on 
individual unemployability.  


FINDING OF FACT

In August 2001, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.202, 20.204 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204.  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

The appeal is dismissed.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

